Order affirmed, with $20 costs and disbursements to respondent. In the present situation respondent’s July orders may be regarded as offers; appellant’s letter of August 7,1951, may be regarded as a counteroffer which respondent accepted on August 9, 1951. The request for a confirmation was not a condition but may be looked upon as for record purposes only. There was nothing further to be done when respondent accepted the conditions imposed by appellant recited in the letter of August 7,1951. Present ■ — Peck, P. J., Dore, Cohn and Callahan, JJ.; Peek, P. J., dissents and votes to reverse and grant the motion to stay arbitration upon the ground that all of the correspondence together does not establish an agreement or indicate that the parties were agreed upon a firm commitment and its terms.